 

Exhibit 10.1

 

INDEPENDENT DIRECTOR AGREEMENT

 

This Independent Director Agreement (this “Agreement”), dated and made effective
as of July 28, 2020 (the “Effective Date”), is entered into by and between
Tongji Healthcare Group, Inc, a Nevada Corporation (“Company”), and Gary
Marenzi, an individual resident of the State of California (“Director”). The
Company and Director may be referred to herein individually as a “Party” or
collectively as the “Parties”.

 

R E C I T A L S

 

WHEREAS, the Company appointed the Director to the Board of Directors of Company
(the “Board”) on the Effective Date and now desires to enter into an agreement
with the Director with respect to Director’s continuing service as a director of
Company;

 

WHEREAS, the Director is willing to continue serving as a director of Company
upon the terms and conditions set forth herein and in accordance with the
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged. the Parties hereby agree as follows:

 

1. Defined Terms. Wherever the following terms are used in this Agreement, they
shall have the meanings ascribed to them below, unless the context clearly
indicates otherwise. Other capitalized terms in this Agreement are defined in
the text hereof.

 

  (a) “Affiliate” means, with reference to Company, any other Person
controlling, controlled by or under the common control of Company. For purposes
hereof, the term “control” (or any equivalent term) means having ownership of
more than fifty percent (50%) of the voting securities of a Person or the power,
whether through voting power or otherwise, to control the management policies of
such Person.         (b) “Common Stock” means the common stock, par value $0.001
per share, of Company.         (c) “Person” means any natural person,
corporation, company, partnership (including both general and limited
partnerships), limited liability company, sole proprietorship, association,
joint stock company, firm, trust, trustee, joint venture, unincorporated
organization, executor, administrator, legal representative or other legal
entity, including any governmental authority, entity or instrumentality.

 

1

 

 

2. Duties.

 

  (a) Director agrees to serve as an independent Director of the Company and to
be available to perform the duties consistent with such position pursuant to the
Articles of Incorporation and Bylaws of the Company, and any additional codes,
guidelines or policies of the Company that may be effective now or in the future
(collectively, the “Governance Documents”) and the laws of the state of Nevada.
The Company acknowledges that Director currently holds other positions (“Other
Employment”) and agrees that Director may maintain such positions, provided that
such Other Employment shall not materially interfere with Director’s obligations
under this Agreement. Director confirms that Director expects Director will be
able to devote sufficient time and attention to the Company as is necessary to
fulfill Director’s responsibilities as a Director of the Company and that
Director expects the Other Employment will not in any way impact Director’s
independence, and if Director determines that is no longer the case, Director
will promptly notify the Company. Such time and attention shall include, without
limitation, participation in telephonic and/or in-person meetings of the Board;
provided, that Director is given reasonable advance notice of such meetings and
they are scheduled at times when Director is available. Director also represents
that the Other Employment shall not materially and unreasonably interfere with
Director’s obligations under this Agreement. Subject to the forgoing, Director
will use Director’s best efforts to promote the interests of Company and its
shareholders.         (b) Without limiting the generality of the foregoing,
Director confirms that Director is independent (as such term has been construed
under Nevada law with respect to directors of Nevada corporations and the OTC
Markets, the NASDAQ Stock Exchange and the New York Stock Exchange). Director
also confirms that, to Director’s knowledge, (a) Director does not possess
material business, close personal relationships or other affiliations, or any
history of any such material business, close personal relationships or other
affiliations, with the Company’s significant equity or debt holders or any of
their respective corporate affiliates that would cause Director to be unable to
(i) exercise independent judgment based on the best interests of the Company or
(ii) make decisions and carry out Director’s responsibilities as a Director of
the Company, in each case in accordance with the terms of the Governance
Documents and applicable law, and (b) Director has no existing relationship or
affiliation of any kind with any entity Director knows to be a competitor of the
Company.         (c) By execution of this Agreement, Director accepts Director’s
appointment or election as an independent Director of the Company, and agrees to
serve in such capacity, subject to the terms of this Agreement, until Director’s
successor is duly elected and qualified or until Director’s earlier death,
resignation or removal. The Parties acknowledge and agree that Director is being
engaged to serve as an independent Director of the Company only and is not being
engaged to serve, and shall not serve, the Company in any other capacity.      
  (d) Director’s status during the Term (as defined below) shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect. All payments and other
consideration made or provided to the Director hereunder shall be made or
provided without withholding or deduction of any kind, and the Director shall
assume sole responsibility for discharging all tax or other obligations
associated therewith.

 

3. Term. The term of this Agreement shall continue until the earliest of (a)
such time as Director resigns or is removed in accordance with the Governance
Documents, and (b) the death of the Director (the “Term”).

 

2

 

 

4. Compensation. For all services to be rendered by Director hereunder, and so
long as Director remains a Director of the Company, the Company shall, during
the Term, pay to Director the compensation and reimbursement of expenses as set
forth in this Section 3.

 

  (a) At the end of each calendar quarter during the Term, the Company shall
issue and deliver to Director, on the last business day of such calendar
quarter, a number of shares of Common Stock having a fair market value of
$25,000 as of such date. The number of shares of Common Stock to be issued will
be calculated by dividing $25,000 by the VWAP (as defined below). The
compensation payable to Director pursuant to this Section 4(a) for any partial
calendar quarter shall be pro-rated.         (b) The Common Stock issued to
Director shall be fully-assessable and shall be free and clear of adverse
claims, encumbrances and other restrictions except for restrictions on
transferability imposed under or by virtue of the U.S. securities laws and any
“lock-up” agreement that Company may require its officers and directors to sign
in connection with any financing or public offering.         (c) The Common
Stock issued to Director shall be considered “restricted securities” as defined
in SEC Rule 144 and may not be sold or resold until such time, and to the extent
that, such shares have been included in an effective registration statement
filed with the SEC under Section 5 of the Securities Act or otherwise qualify
and may be sold under an exemption from registration under the Securities Act or
under SEC Rule 144.         (d) During the Term, Company shall reimburse
Director for all reasonable out-of-pocket expenses incurred by Director in
attending any in-person meetings, provided that Director complies with the
generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts or similar documentation of such
expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director in excess of $500.00) must be approved in
advance by the Company.         (e) “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed for trading on the OTC Markets or a United States national
securities exchange (as applicable, the “Trading Market”), the daily volume
weighted average closing price of the Common Stock during the 22 Trading Day (as
defined below) period immediately prior to the calculation date, as reported by
Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b) if the Common Stock is not then listed or
quoted for trading on a Trading Market, and if prices for the Common Stock are
then reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported, or (c) in
all other cases, the fair market value of a share of Common Stock as is
determined in good faith by the Board of the Company, without the involvement of
the Director, after taking into consideration factors it deems appropriate,
including, without limitation, recent sale and offer prices of the capital stock
of the Company in private transactions negotiated at arm’s length. For purposes
herein, “Trading Day” shall mean any day on which the Trading Market is
generally open for business and on which the Common Stock is then traded.

 

3

 

 

5. Ownership & Protection of Company Property.

 

  (a) Ownership; Results of Services. Company shall own, and Director hereby
assigns and agrees to fully disclose and convey to Company, all of Director’s
right, title and interests, of every kind and character and in perpetuity, in
and to the results of Director’s services to Company as contemplated hereunder,
including all tangible and intangible property, material, information. ideas,
concepts, improvements, discoveries, and inventions, whether patentable or not,
that are conceived, generated, developed, or made by Director, individually or
in conjunction with others, during the period of Director’s services to Company
(whether during business hours or otherwise and whether on Company’s premises or
otherwise) which relate in any way to Company’s business, technologies,
operations, products or services, including (1) all rights and interests of
Director in any invention, patent or patent rights, trademark and other
intellectual property, including a waiver by Director of rights granted under
the (U.S.) Artists Visual Rights Act, (2) printed or digitally generated or
stored files, notes, memoranda, correspondence, lists, documents and other
corporate instruments and records, (3) information relating to or including any
Confidential Information (as defined below), and (4) all writings or materials
of any type, whether printed or in digital format or otherwise, embodying any of
the foregoing property, material or information.         (b) Work for Hire;
Assignments. The services performed by Director for Company shall constitute
“work for hire” and the results of such services or work shall be owned by
Company. Director agrees to execute and deliver to Company such assignments or
other instruments as Company may require from time to time to evidence Company’s
ownership of the results, work product and proceeds of all such services and
work performed by Director hereunder.         (c) Return of Company Property.
Upon any termination of this Agreement or cessation of Director’s services to
Company, Director shall immediately return to Company all property (including
both tangible and intangible property) that is considered the property of
Company, including keys, records, employee badges, entry cards, records, notes,
data, models, memoranda, and other documents, equipment or information or data
(including Confidential Information) that are in the possession, custody or
control of Director (or any person acting with or at the behest of Director),
whether in physical, electronic or digital form, or otherwise, and whether or
not such property was conceived, developed, generated or made by Director or by
others. Under no circumstances shall Director be entitled to replicate or
reproduce, or retain copies of, any of the property of Company following
termination, resignation or cessation of Director’s services to Company as
contemplated under this Agreement.         (d) Certification. Director shall,
upon any termination, resignation or cessation of Director’s services to
Company, certify to Company in writing that Director has returned to Company all
property of Company as required hereunder and that no copies, replicas or
reproductions of any such property have been retained by Director or by any
other Person acting with or at the behest of Director or to whom or which such
materials may have been disclosed or delivered by Director at any time.

 

4

 

 

6. 14. D&O Insurance Policy. Within 30 business days of the Effective Date the
Company shall obtain and execute a directors’ and officers’ liability insurance
policy for the directors and officers of the Company.     7. Confidentiality.

 

  (a) Confidential Information. Each Party acknowledges and agrees that, as a
result of and during the services provided by Director as a member of the Board,
Director will acquire, develop or participate in developing, or otherwise have
access to non-public information, data and other matters that are considered
highly confidential to Company and that are the property of Company or are
licensed by Company from other Persons, including all of the following
(collectively, the “Confidential Information”):

 

  (i) inventions, ideas, discoveries, methods and methodologies, processes,
products, product designs, technical information, know-how, copyrights and works
of authorship, drawings, schematics, and supplier, client and customer lists,
prices and costs;         (ii) information technology, systems, processes,
designs, platforms and software, including code, algorithms and other components
of any software         (iii) studies, analyses, strategic and tactical plans,
marketing plans and surveys, maps, photographs and other media and image
recordings, and point-of-services locations and information         (iv)
corporate, business, financial, accounting, legal and regulatory information,
data and records generated maintained by or for Company (including drafts,
reproductions and copies thereof), including organizational charts, shareholder
lists, meetings, minutes and resolutions, personnel files and personal privacy
data, contracts, agreements, notes, debentures, security instruments, finance
and financing instruments and documents, real and personal property leases,
licenses and other commercial transaction documents and records; and         (v)
information considered a “trade secret” under the (U.S.) Defend Trade Secrets
Act (Pub. L. No. 114-153, 130 Stat. 376, codified in Title 18, United States
Code) and/or under the Nevada Uniform Trade Secrets Act (NRS § 600A.010 et seq).

 

  (b) Material Non-Public Information. For purposes of this Agreement, and
except as provided below, “Material Non-Public Information” shall mean any
information obtained by the Director hereunder, whether otherwise constituting
Confidential Information or not, with respect to which there is a substantial
likelihood that a reasonable investor would consider such information important
or valuable in making any of his, her or its investment decisions or
recommendations to others with respect to the Company or any of its equity
securities or debt, or any derivatives thereof, or information that is
reasonably certain to have a substantial effect on the price of the Company’s
securities or debt, or any derivatives thereof, whether positive or negative.

 

5

 

 

  (c) Restrictions.

 

  (i) During the Term and for a period of five (5) years thereafter the Director
agrees to use the Confidential Information only for the purpose of fulfilling
Director’s obligations hereunder (the “Purpose”) and shall use reasonable care
not to disclose Confidential Information to any non-affiliated third party, such
care to be at least equal to the care exercised by Director as to Director’s own
Confidential Information, which standard of care shall not be less than the
current industry standard in effect as of the date of such receipt. Director
agrees that it shall make disclosure of any such Confidential Information only
to employees (including temporary and leased employees subject to a
confidentiality obligation), officers, directors, attorneys and wholly owned
subsidiaries (collectively, “Representatives”), to whom disclosure is reasonably
necessary for the Purpose. Director shall appropriately notify such
Representatives that the disclosure is made in confidence and shall be kept in
confidence in accordance with this Agreement. Director shall be responsible for
the failure of Director’s representatives or agents to comply with the terms of
this Agreement.         (ii) In addition, Director agrees that, for as long as
any information, including Confidential Information, continues to meet the
definition of Confidential Information as set forth herein, Director shall not
(1) buy or sell any securities or derivative securities of or related to the
Company, or any interest therein or (2) undertake any actions or activities that
would reasonably be expected to result in a violation of the Securities Act of
1933, as amended, or the rules and regulations thereunder, or of the Securities
Exchange Act of 1934, as amended, including, without limitation, Section 10(b)
thereunder, or the rules and regulations thereunder, including, without
limitation, Rule 10b-5 promulgated thereunder.         (iii) Without the prior
consent of the Company, the Director shall not remove any proprietary,
copyright, trade secret or other protective legend from the Confidential
Information.         (iv) Director acknowledges that the Confidential
Information disclosed hereunder may constitute “Technical Data” and may be
subject to the export laws and regulations of the United States. Director agrees
it will not knowingly export, directly or indirectly, any Confidential
Information or any direct product incorporating any Confidential Information,
whether or not otherwise permitted under this Agreement, to any countries,
agencies, groups or companies prohibited by the United States Government unless
proper authorization is obtained.         (v) Nothing herein shall be construed
as granting to Director or Director’s affiliates any right or license to use or
practice any of the information defined herein as Confidential Information and
which is subject to this Agreement as well as any trade secrets, know-how,
copyrights, inventions, patents or other intellectual property rights now or
hereafter owned or controlled by the of the Company. Except as allowed by
applicable law, Director shall not use any tradename, service mark or trademark
of the of the Company or refer to the of the Company in any promotional or sales
activity or materials without first obtaining the prior written consent of the
Company.

 

6

 

 

  (d) Exceptions. The obligations imposed in this Agreement shall not apply to
any information that:

 

  (i) was already in the possession of Director at the time of disclosure
without restrictions on its use or is independently developed by Director after
the effective date of this Agreement, provided that the person or persons
developing same have not used any information received from the Company in such
development, or is rightfully obtained from a source other than from the
Company;         (ii) is in the public domain at the time of disclosure or
subsequently becomes available to the general public through no fault of
Director;         (iii) is obtained by Director from a third person who is under
no obligation of confidence to the Company;         (iv) is disclosed without
restriction by the Company; or         (v) is disclosed pursuant to the order of
a court or administrative body of competent jurisdiction or a government agency,
provided that Director shall notify the Company prior to such disclosure and
shall cooperate with the Company in the event the Company elects to legally
contest, request confidential treatment, or otherwise avoid such disclosure.

 

  (e) Return of Confidential Information. Upon termination of this Agreement for
any reason or upon request by the Company made at any time, all Confidential
Information, together with any copies of same as may be authorized herein, shall
be returned to the Company, or destroyed and certified as such by an officer of
Director. Director may retain one copy of all written Confidential Information
for Director’s files for reference in the event of a dispute hereunder.        
(f) Ownership of Confidential Information. As between the Company and Director,
the Confidential Information and any Derivative thereof (as defined below),
whether created by the Company or the Director, will remain the property of the
Company. For purposes of this Agreement, “Derivative” shall mean: (i) for
copyrightable or copyrighted material, any translation, abridgement, revision or
other form in which an existing work may be recast, transformed or adapted, and
which constitutes a derivative work under the Copyright laws of the United
States; (ii) for patentable or patented material, any improvement thereon; and
(iii) for material which is protected by trade secret, any new material derived
from such existing trade secret material, including new material which may be
protected by copyright, patent and/or trade secret.

 

7

 

 

  (g) Request for Confidential Information Pursuant to Court or Other
Proceeding. If Director is requested or required (by oral questions, deposition,
interrogatories, subpoena, civil investigative demand or other similar
non-criminal process) to disclose any Confidential Information supplied to
Director under this Agreement, the Director will provide the Company with prompt
written notice of such request(s) so that the Company may, at the Company’s
option, (a) seek an appropriate protective order; (b) consult with the Director
on the advisability of taking steps to resist or narrow such request or
requirement; or (c) waive in writing the Director’s compliance with the
provisions of this Agreement for the sole purpose of complying with the request.
If, in the absence of a protective order or the receipt of a written waiver
hereunder, the Director is nonetheless, in the reasonable opinion of Director’s
counsel, compelled to disclose Confidential Information to any governmental
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Director will cooperate with the Company at the Company’s expense in any
attempt that the Company may make to obtain an order or other reliable assurance
that confidential treatment will be provided by such tribunal for all or
designated portions of such Confidential Information disclosed by the Company.  
      (h) No License. Nothing in this Agreement shall be construed as granting
any right or license to the Director or any other Person, by implication or
otherwise, with respect to any Confidential Information, except for the limited
purposes set forth above.         (i) Notice. In accordance with the (U.S.)
Defend Trade Secrets Act, Company hereby provides to Director the following
notice of immunity protection available thereunder:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.”

 

8

 

 

8. Director’s Representation and Acknowledgment. Director represents to the
Company that Director’s execution and performance of this Agreement shall not be
in violation of any agreement or obligation (whether or not written) that
Director may have with or to any person or entity, including without limitation,
any prior or current employer. The Director hereby acknowledges and agrees that
this Agreement (and any other agreement or obligation referred to herein) shall
be an obligation solely of the Company, and the Director shall have no recourse
whatsoever against any shareholder of Company or any of any of its affiliate or
subsidiary companies with respect to any matter arising under this Agreement.  
  9. Governing Law; Consent to Jurisdiction.

 

  (a) Governing Law. This Agreement, including the validity, substance,
interpretation and enforcement thereof, shall be governed in all respects by the
laws of the State of Nevada without regard to its conflicts of laws or choice of
laws principles.         (b) Consent to Jurisdiction; Choice of Forum. Company
and Employee each hereby irrevocably consent to the jurisdiction of the courts
of the State of Nevada for all purposes in connection with any action,
proceeding or dispute that arises out of or relates to this Agreement and agree
that any action or proceeding instituted by either of them under or relating to
this Agreement shall be commenced and prosecuted exclusively and finally in the
state courts of the State of Nevada.

 

10. Notices. All notices under this Agreement shall be in writing. Notices may
be served by certified or registered mail, postage paid with return receipt
requested; by private courier, prepaid; by other reliable form of electronic
communication; or personally. Mailed notices shall be deemed delivered five (5)
days after mailing, properly addressed. Couriered notices shall be deemed
delivered on the date that the courier warrants that delivery will occur.
Electronic communication notices shall be deemed delivered when receipt is
either confirmed by confirming transmission equipment or acknowledged by the
addressee or its office. Personal delivery shall be effective when accomplished.
Any Party may change its address by giving notice, in writing, stating its new
address, to the other Party. Subject to the forgoing, notices shall be sent as
to the addresses for notices as set forth on the signature page of this
Agreement or as subsequently modified by written notice by a Party to the other
Party.

 

11. General Provisions.

 

  (a) Amendment, Waiver & Termination. No amendment, modification, supplement,
termination or cancellation of this Agreement shall be effective unless it is in
writing and signed by each Party. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.         (b) Remedies. Each Party agrees that the obligations
contained in this Agreement are necessary and reasonable in order to protect the
Confidential Information and the other agreements of the Parties as set forth
herein, and acknowledges that any breach by a Party of the terms hereunder will
result in irreparable and continuing damages to the other Party for which there
will be no adequate remedy at law. Accordingly, each Party agrees that, in
addition to any other remedies available at law, each Party shall be entitled to
obtain an injunction or other equitable relief, including, without limitation,
specific performance, without proof of actual damages or exhausting other
remedies, in addition to all other remedies available to the Parties at law or
in equity, against a threatened or continuing breach of this Agreement by the
Director without the necessity of proving actual damages.

 

9

 

 

  (c) Integration; Entirety. This Agreement sets forth the entire understanding
between the Parties and supersedes and merges all previous written and oral
negotiations, commitments, understandings and agreements relating to the subject
matter hereof between the Parties.         (d) Severability. In the event that
any provision contained in this Agreement (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, the remaining
provisions shall remain enforceable to the fullest extent permitted by law. In
connection therewith, and to the fullest extent possible, the provisions of this
Agreement (including each portion of this Agreement containing any provision
held to be invalid, void or otherwise unenforceable that is not itself invalid,
void or unenforceable) shall be construed so as to give effect to the intent
manifested by the Parties in the provision held invalid, illegal or
unenforceable.         (e) Assignment. Neither Party may assign this Agreement
without the prior written consent of the other.         (f) Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute the same agreement.
The Parties’ exchange and delivery of this Agreement and of signature pages by
facsimile transmission, portable document format (.pdf) or other electronic
format shall be deemed to be their original signatures for all purposes.

 

[Signatures appear on following page]

 

10

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  Tongji Healthcare Group Inc.         By: /s/ Amir Ben-Yohanan   Name: Amir
Ben-Yohanan   Title: Chief Executive Officer         Address for notices:      
Tongji Healthcare Group Inc.   Attn: Amir Ben-Yohanan   3651 Lindell Road D517  
Las Vegas, NV 89103   Or via email to the email address provided to the
Director.         Gary Marenzi         By: /s/ Gary Marenzi   Name: Gary Marenzi
        Address for notices:       Gary Marenzi           Or via email to the
email address provided to the Company.

 

11

 

 

